Citation Nr: 0824990	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the hands.

3.  Entitlement to service connection for arthritis of the 
ankles, to include as secondary to a service-connected 
disability.

4.  Entitlement to an initial compensable evaluation for the 
lumbar spine disability, to include entitlement to an 
evaluation in excess of ten percent beginning March 14, 2007.

5.  Entitlement to an initial compensable evaluation for the 
gastrointestinal disability.

6.  Entitlement to an initial compensable evaluation for the 
headaches disability, to include an evaluation in excess of 
ten percent beginning May 2, 2005, and an evaluation in 
excess of 50 percent beginning March 16, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1970 to 
February 1980, and from December 1991 to May 1992.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In December 2007, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

The appellant has appealed the initial noncompensable ratings 
that were assigned to the lumbar spine, gastrointestinal and 
headache disabilities when service connection was granted.  
The appellant is, in effect, asking for a compensable rating 
effective from the date service connection was granted.  
Consequently, the Board will consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the issues are as set out on the title page.

The issues of entitlement to increased initial ratings, 
service connection for PTSD, service connection for arthritis 
of the ankles and whether new and material evidence has been 
submitted for service connection for arthritis of the hands 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder 
(PTSD) was denied in an August 2006 Board decision; notice 
was given to the appellant that same month, but he did not 
initiate the procedural steps required for an appeal of that 
denial.

2.  The evidence received since the August 2006 Board 
decision, when considered with previous evidence, does relate 
to unestablished facts necessary to substantiate the claim 
and, when considered together with the previous evidence of 
record, does raise a reasonable possibility of substantiating 
the claim.

3.  On August 23, 2006, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal as 
to the issue of entitlement to an initial increased 
evaluation for the headaches disability.


CONCLUSIONS OF LAW

1.  The August 2006 Board decision that denied the 
appellant's claim of entitlement to service connection for 
PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2007).

2.  The evidence received subsequent to the August 2006 Board 
decision is new and material, and consequently does serve to 
reopen the appellant's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2007); 38 C.F.R. 3.102, 3.156, 3.159, 
3.303, 3.307, 3.309 (2007).

3.  The criteria for withdrawal by the appellant of his 
Substantive Appeal on the issue of entitlement to an 
increased initial evaluation for the headaches disability 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board is granting the appellant's attempt 
to reopen the claim for service connection for PTSD; the 
Board is granting in full the benefit (reopening of the 
claim) sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist in relation to the 
PTSD service connection claim, such error was harmless and 
will not be further discussed.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  New and material evidence for PTSD claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The August 2006 Board decision, 
in which the appellant's PTSD service connection claim was 
finally disallowed on the merits, is final.  38 C.F.R. 
§ 20.1103.  This is so because the appellant was notified of 
the denial in the same month, and he did not appeal the Board 
decision within the time period allowed.  The PTSD claim may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the August 2006 
Board decision. See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to 
be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The appellant's claim for service connection for PTSD was 
denied by the Board in essence because the probative evidence 
did not indicate the existence of PTSD that was related to 
any incident during service; any new and material evidence 
must relate to this.

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The evidence considered by the Board in making its August 
2006 decision included such evidence as the appellant's DD 
Forms 214, his service medical treatment records, his service 
personnel records, his VA Form 21-526 and various written 
statements, testimony provided at various RO and Board 
hearings, the reports of various VA medical examinations and 
VA and private medical treatment records dating up to 2006.  
The evidence added to the record subsequent to the issuance 
of the August 2006 Board decision includes written statements 
from the appellant and his representative, private treatment 
records, VA treatment records dated in 2006 and 2007, and the 
transcript from the appellant's December 2007 Board hearing.

The appellant testified that he was currently receiving 
treatment for PTSD.  He also testified that he experienced 
rocket attacks while he was in service in Vietnam.  

The evidence of record added to the claims file after the 
August 2006 Board decision reveals that the appellant was 
treated at a VA mental health facility for PTSD in 2007.  A 
March 2007 VA mental health clinic note indicates that the 
appellant had an Axis I diagnosis of PTSD, chronic and that 
the stressors for this diagnosis had been confirmed by review 
of the appellant's DD Form 214.

The Board notes that the appellant is competent to testify 
that he has received treatment for his PTSD.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  As previously noted, the 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Thus, the claims file now contains evidence of a current 
diagnosis of PTSD that is related to the appellant's in-
service experiences in Vietnam.  

The Board therefore finds that the evidence submitted 
subsequent to the August 2006 Board decision provides 
relevant information as to the question of whether the 
appellant suffers from PTSD that is related to his active 
service.  The Board finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for PTSD.  Having reopened 
the claim, the PTSD service connection claim is addressed in 
the REMAND section which follows.

II.  Increased initial evaluation for headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In December 2007, the appellant was afforded a Board hearing 
at the RO.  A transcript of the hearing testimony has been 
associated with the claims file.  The transcript of the 
hearing shows that the appellant withdrew his appeal for his 
claim of entitlement to an increased initial evaluation for 
his headaches disability.  These oral statements, when 
transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).

The appellant has withdrawn his appeal as to the claim of 
entitlement to an initial increased evaluation for his 
headaches disability.  Hence, there remain no allegations of 
errors of fact or law as to that particular issue for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the increased 
initial evaluation for the headaches disability and said 
claim is dismissed.


ORDER

The claim for service connection for PTSD is reopened; to 
that extent only, the claim is granted.

The appeal for the claim of entitlement to an increased 
initial evaluation for the headaches disability is dismissed.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the RO to attempt to develop 
the record further as will be explained below.  Regardless of 
whether additional records are obtained, the appellant should 
also be afforded a VA examination to determine if any 
diagnosed PTSD is traceable to his active military service.

The evidence of record indicates that the appellant was 
medically retired from the United States Postal Service and 
that he was obliged to seek Social Security Administration 
(SSA) benefits in connection with that retirement.  A January 
2007 VA mental health clinic treatment note indicates that 
the appellant had applied for SSA benefits and that he 
expected to receive SSA benefits in May 2007.  The appellant 
testified at his December 2007 Board hearing that he was 
currently in receipt of SSA benefits.  The appellant has 
indicated in the evidence of record that he was found unable 
to work due to PTSD and his service-connected disabilities.  
However, none of the records associated with the appellant's 
claim for such benefits have been associated with the claims 
file.  In proceedings before the Board, such federal records 
are deemed to be constructively of record and should be 
obtained prior to further review of the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the 
medical records from the SSA pertaining to the appellant's 
claim for disability, and any medical records pertaining to 
the original or any continuing award of benefits should be 
requested and associated with the claims file.

The appellant was in Vietnam from April 1967 until May 1972; 
his service personnel record shows that he served as a Food 
Services Specialist with the 12th Service Squadron at Phu Cat 
Air Base in Vietnam from April 29 to December 27, 1971, and 
thereafter as a cook with the 366th Services Squadron at 
DaNang Airfield in Vietnam.

In a statement received in May 1999, an Air Force veteran 
reported that he served at DaNang Air Base in Vietnam from 
June to September 1971, and that the base was regularly 
rocketed by the enemy, mostly with 122-millimeter rockets.  
Another serviceman who served at DaNang Airfield from 
February 1971 to December 1972 reported continuing rocket 
attacks on the airfield throughout his service there.  He 
said that this assertion was based on the Air Force's Air 
Base Defense in the Republic of Vietnam 1961 - 1973.  He 
noted that DaNang Airfield was a target of about two miles by 
three miles and that the attacks were mostly random 
harassment and interdiction fire.

The United States Armed Services Center for Research of Unit 
Records (USASCRUR) (now the United States Army and Joint 
Services Records Research Center (JSRRC)) reported in October 
2002 that, during the appellant's period of service at DaNang 
Airfield, it appears that the Airfield was not attacked 
during December 1971.  However, the Airfield was hit by six 
rockets in January 1972, 28 rockets in February 1972, 63 
rockets in April 1972, and 52 rockets in May 1972, according 
to the statistics cited in Air Base Defense in the Republic 
of Vietnam 1961 - 1973.  Extracts from this reference work 
were included with the USASCRUR report received in October 
2002 and confirm the numbers of rocket attacks on DaNang 
Airfield for the period from December 1971 to May 1972.

The record thus tends to show that the appellant was, at 
least for part of his tour in Vietnam, potentially exposed to 
rocket attacks.  VA treatment records reflect that the 
appellant has been diagnosed with PTSD.  The current VA 
mental health treatment records indicate that the appellant's 
PTSD diagnosis is related to Vietnam stressors.  Review of 
the evidence of record reveals that the appellant has 
described stressors such as incoming fire, attacks and 
exposure to the deaths of others.  The Board notes, however, 
that the VA records containing diagnoses of post-traumatic 
stress disorder have not specifically identified the rocket 
attacks as the stressors supporting the diagnosis.

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
stressors must be corroborated by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In this case, the record does not clearly indicate that the 
RO decided the question of whether the appellant engaged in 
combat.  In addition, there is no indication that the RO 
considered the holdings of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen or Pentecost, supra.

Corroboration of stressors may be a part of an official 
military record.  In claims such as the appellant's, credible 
supporting evidence that the claimed in-service event 
actually occurred cannot be provided by medical opinion based 
on post-service examination.  Moreau v. Brown, 9 Vet. App. 
389, 394-96 (1996).  This is so in this case because the 
appellant does not have any of the decorations that would 
generally serve as evidence, without need of further 
corroboration, that he engaged in combat.  See M21-1, Part 
III, para. 5.14b(1).  The appellant avers that he was 
subjected to enemy attacks, including mortar or rocket 
attacks, while he served in Vietnam.  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court stated that the 
veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by the veteran's unit 
when he was stationed in Vietnam, which, when viewed in the 
light most favorable to the veteran, objectively corroborated 
his claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

The Board also notes that service connection for arthritis of 
the ankles has been denied by the RO.  However, the evidence 
of record pertains only to the right ankle; there is nothing 
to indicate whether or not the appellant has any arthritis in 
his left ankle.  This deficiency should be addressed on 
remand.

In addition, judicial interpretation of the matter of 
secondary service connection as embodied in 38 C.F.R. § 3.310 
requires consideration of whether the service-connected 
disability either causes or aggravates another condition.   
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the 
service-connected lumbar spine disability or any of the lower 
extremity disabilities aggravates any ankle condition in this 
case.  Further development of the medical evidence and 
adjudication on this basis are therefore indicated.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Please send the appellant a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claim for arthritis of 
the hands and the claims for service 
connection for PTSD and arthritis of the 
ankles, as well as the initial increased 
rating claims.  The notice letter should 
inform the veteran about the information 
and evidence that VA will seek to provide 
and the information and evidence the 
veteran is expected to provide.  

To satisfy the notice requirements for 
previously disallowed service connection 
claim, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  The veteran should also 
be provided with notice of the elements 
necessary to establish the underlying 
claim of entitlement to service 
connection.  

With respect to the claim of service 
connection for PTSD, the appellant should 
also be notified that in-service 
incidents may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
section 38 C.F.R. § 3.304(f)(3) must be 
included in the notification to the 
appellant.  An appropriate period of time 
should be allowed for the appellant to 
respond and/or submit additional 
evidence.

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding how 
disability ratings and effective date are 
assigned.  

2.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's original claim 
for benefits and subsequent grant of, or 
continuing entitlement to, benefits was 
based.  All of these records are to be 
associated with the claims file.

3.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran's claimed conditions since 
service not already of record should be 
identified and obtained and associated 
with the claims file.

4.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since service, and secure all available 
relevant reports not already of record 
from those sources.  

5.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

6.  Thereafter, the veteran should be 
afforded a VA examination by an 
orthopedist in order to ascertain the 
etiology of the claimed disorder of both 
ankles.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  An opinion should be obtained 
even if the veteran does not report for 
the examination.  The examiner should 
consider the information in the claims 
file and the data obtained from the 
examination (or claims file review alone 
if the examination is not accomplished) 
to provide an opinion as to the 
following:

        (a) based on what is medically known 
about causes or possible causes of 
arthritis, including trauma, whether any 
ankle pathology was caused by the 
veteran's service-connected low back 
and/or lower extremity disabilities as 
opposed to some other factor or factors.  
The opinion should discuss the respective 
onset dates (if any) for the right and 
left ankle pathology.
	(b) whether the low back disability 
and/or the lower extremity disabilities 
aggravated or contributed to or 
accelerated any existing ankle pathology, 
including arthritis.  
	(c) if any one of the veteran's 
service-connected disabilities aggravated 
or contributed to or accelerated any 
ankle pathology, including arthritis, to 
what extent, stated in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.

A rationale should be provided for all 
given opinions.

7.  The AMC/RO should also give the 
appellant opportunity to provide any 
additional details concerning stressors, 
particularly the time periods reflecting 
the occurrence of mortar or rocket attacks 
or other attacks; the locations of said 
attacks; the names of individuals injured 
or killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service; and any other 
information which could be used to 
substantiate the claim.

8.  The Board notes that the United States 
Armed Services Center for Research of Unit 
Records (USASCRUR) (now the United States 
Army and Joint Services Records Research 
Center (JSRRC)) reported in October 2002 
that, during the appellant's period of 
service at DaNang Airfield, it appears 
that the Airfield was not attacked during 
December 1971.  However, the Airfield was 
hit by six rockets in January 1972, 28 
rockets in February 1972, 63 rockets in 
April 1972, and 52 rockets in May 1972, 
according to the statistics cited in Air 
Base Defense in the Republic of Vietnam 
1961 - 1973.  Extracts from this reference 
work were included with the USASCRUR 
report received in October 2002 and 
confirm the numbers of rocket attacks on 
DaNang Airfield for the period from 
December 1971 to May 1972.  The record 
thus tends to show that the appellant was, 
at least for part of his tour in Vietnam, 
potentially exposed to rocket attacks.

Thus, after the appellant's response 
regarding stressors is received, the 
AMC/RO should send a copy of the veteran's 
DD 214 and service personnel records with 
his unit assignments and a copy of this 
remand to the United States Army and Joint 
Services Records Research Center (JSRRC), 
or any other appropriate agency for 
verification of the alleged stressful 
events in service not already verified in 
the evidence of record, to include those 
noted above.

9.  The AMC/RO must then make specific 
determinations as to whether or not 
whether the appellant is a veteran of 
combat and if there are any verified non-
combat stressors.

10.  Thereafter, the AMC/RO should 
arrange for an examination of the 
appellant by a VA psychiatrist to 
determine whether PTSD is present, and, 
if so, whether it is linked to any 
verified in-service stressor(s), to 
include any rocket or mortar attacks.  
The psychiatrist must review the entire 
claims file.  The psychiatrist should 
conduct the examination with 
consideration of the criteria for PTSD.  
All necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary to arrive at a diagnosis.  The 
AMC/RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
if any. 

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history, or based 
on a review of the records alone if the 
appellant is not examined, should provide 
an opinion as to the veteran's current 
psychiatric diagnosis.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify the "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
re-experiences and how he re-experiences 
them.  If there are no stressors, or if 
PTSD is not found, or if PTSD is found 
but is attributable to a non-service 
stressor, that matter should also be 
specifically set forth.

11.  Any additional development suggested 
by the evidence should be undertaken, 
particularly in relation to the initial 
increased rating claims.  If the 
scheduling of any kind of examination, or 
the obtaining of any additional medical 
opinion, is necessary to adjudicate any 
issue, especially in light of any newly 
received treatment records, that 
development should be accomplished.

12.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner reports.  If any report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the 
report(s) must be returned to the 
examiner(s) for corrective action.

13.  Thereafter, the AMC/RO should 
readjudicate each of the claims on 
appeal, including consideration of 
Pentecost v. Principi, 16 Vet. App. 124 
(2002) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


